          Case 3:20-cv-11616-KAR Document 10 Filed 10/20/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 COMMONWEALTH OF
 MASSACHUSETTS,

                         Plaintiff,
                                                      Case No. 1:20-cv-11616
         v.

 CARGILL, INC. and SALT CITY, INC.,

                         Defendant.



                   JOINT MOTION FOR ENTRY OF CONSENT DECREE

        Plaintiff Commonwealth of Massachusetts and Defendants Cargill, Inc. and Salt City,

Inc. (the “Parties”) respectfully ask this Court to enter their proposed Consent Decree, submitted

herewith as Exhibit A.

        On August 31, 2020, Plaintiff filed a Complaint and a Notice of Commencement of the

45-Day Period with this Court. The Notice informed the Court that the Parties had reached a

proposed settlement, and a copy of the Parties’ executed proposed Consent Decree was appended

to Plaintiff’s Notice.

        Under Section 505(c)(3) of the Clean Water Act, the United States has 45 days from

receipt of the proposed Consent Judgment to complete its review and comment to the Court. The

United States informed the Parties and the Court that the 45-day period ends on October 15,

2020 and that it does not have any objection to the Consent Decree. Accordingly, the Parties

request that the Consent Decree be entered. A copy of a letter from the United States Department

of Justice is submitted as an Exhibit hereto.
        Case 3:20-cv-11616-KAR Document 10 Filed 10/20/20 Page 2 of 3



October 15, 2020                   Respectfully submitted,

                                   COMMONWEALTH OF MASSACHUSETTS

                                   By its attorney,

                                   MAURA HEALEY
                                   ATTORNEY GENERAL

                                   /s/ Nora J. Chorover
                                   Nora J. Chorover (Bar No. 547352)
                                   Special Assistant Attorney General
                                   Environmental Protection Division
                                   Office of the Attorney General
                                   One Ashburton Place, 18th Floor
                                   Boston, Massachusetts 02108
                                   Tel: (617) 727-2200, ext. 2642
                                   Nora.Chorover@mass.gov

                                   CARGILL, INC.

                                   By its attorney,

                                   /s/ Robert E. McDonnell
                                   Robert E. McDonnell (Bar No. 331470
                                   Morgan, Lewis & Blokius LLP
                                   One Federal Street
                                   Boston, MA 02110-1726
                                   617-951-8507
                                   robert.mcdonnell@morganlewis.com

                                   SALT CITY, INC.

                                   By its attorney,

                                   /s/ Richard A. Sypek
                                   Richard A. Sypek (Bar No. 491090
                                   Ross & Ross, P.C.
                                   121 State Street, Suite 201
                                   Springfield, MA 01103
                                   413-241-7526
                                   rsypek@rossrosspc.com



                                      2
          Case 3:20-cv-11616-KAR Document 10 Filed 10/20/20 Page 3 of 3




                                 CERTIFICATE OF E-SERVICE

        I hereby certify that the parties’ Joint Statement, filed electronically through the ECF
system with the Court on October 15, 2020, has been sent electronically to the registered
participants as identified on the Notice of Electronic Filing (NEF) and copies will be sent to
those indicated as non-registered participants on October 15, 2020.

                                       /s/ Nora J. Chorover
                                      Nora J. Chorover (Bar No. 547352)




                                                 3
